Citation Nr: 0025745	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  94-38 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder due to 
sexual trauma.

2.  Entitlement to an increased rating for service-connected 
diabetes mellitus, currently rated as 60 percent disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran served on active duty from December 1977 to 
September 1979.  

These matters came to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut.  


REMAND

On review of the claims file, the Board notes that, on VA 
Forms 9 that were received in June 1997 and September 1998, 
the veteran indicated that she desired a personal hearing 
before a Member of the Board at the RO (Travel Board 
hearing).  Although she testified at a personal hearing 
before a hearing officer at the RO in September 1998, the 
record does not reflect that she has withdrawn her request 
for a Travel Board hearing.  Because the veteran has a right 
to a personal hearing before the Board, she must be scheduled 
for such a hearing.  38 C.F.R. § 20.700(a) (1999).  

Therefore, this case is REMANDED for the following action:  

The RO should schedule the veteran for a 
personal hearing before a Member of the 
Board at the RO (Travel Board hearing).  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	William Harryman
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


